Citation Nr: 0031852	
Decision Date: 12/06/00    Archive Date: 12/12/00	

DOCKET NO.  99-13 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and an acquaintance




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1986.  By rating action dated in December 1994, the 
Department of Veterans Affairs (VA) confirmed and continued a 
10 percent evaluation for the veteran's duodenal ulcer 
disease.  He appealed from that decision.  In February 1997, 
the evaluation for the veteran's duodenal ulcer disease was 
increased from 10 percent to 20 percent and the veteran 
withdrew his appeal.  

In August 1998, he reopened his claim for an increased rating 
for the duodenal ulcer disease.  In an April 1999 rating 
action, the 20 percent evaluation for his duodenal ulcer 
disease was confirmed and continued.  He appealed from that 
decision.  At his request, the veteran was scheduled for a 
video conference hearing in May 2000 before a Member of the 
Board of Veterans' Appeals (Board).  However, he failed to 
report for the hearing.  The case is now before the Board for 
appellate consideration.


REMAND

The veteran was afforded a VA gastrointestinal examination in 
February 1999.  Various findings were recorded on the 
physical examination.  The examiner commented that the 
veteran had not reported for an upper gastrointestinal X-ray 
series for confirmation of gastroesophageal reflux disease or 
duodenal ulcerative disease.  A diagnosis of duodenal ulcer 
was made by history; however, the veteran has contended that 
he has active recurrent incapacitating episodes.  

During the July 1999 regional office hearing, the veteran 
related that he had not been able to report for the upper 
gastrointestinal X-ray series since he did not have any 
transportation.  He notified the VA that he was unable to 
report for the study and asked them to schedule another one; 
however, they did not do so.  He was currently willing to 
report for a gastrointestinal X-ray series.  

Following the regional office hearing in July 1999, the 
veteran was issued a supplemental statement of the case in 
December 1999.  The record also contains a VA Form 646, 
Statement of Accredited Representation in Appeal Case; 
however, the form is blank.  In this regard, the Board notes 
that under VA guidelines, VA Manual 21-1, Part IV, 
paragraph 8.30, the representative of the Veterans Service 
Organization must be afforded an opportunity to execute a 
VA Form 646 prior to precertification of the appeal in all 
instances.  

In considering the veteran's request for a hearing, the Board 
notes that on April 5, 2000, the regional office sent him 
notice that a May 15, 2000, Board video conference had been 
scheduled.  The notice was sent to an address on Northwest 
[redacted] in [redacted] that the veteran had been 
utilizing as late as January 2000.  The notice was returned 
to the regional office by the U. S. Post Office.  

The record reflects that, in September and November 1999, the 
regional office vocational rehabilitation officer sent 
notices to the veteran at an address on [redacted]
in [redacted].  On May 3, 2000, the regional office 
remailed the April 5, 2000, notice of the May 15, 2000, Board 
video conference to the veteran at the [redacted]
address.  The remailed letter does not appear to have been 
returned.  However, there is some question as to whether that 
is the veteran's correct current address.  

In view of the aforementioned matters, Findings of Fact and 
Conclusions of Law are being deferred pending a remand for 
the following action:

1.  The regional office should attempt to 
contact the veteran and verify his 
correct current address.  His 
representative and the postal service may 
be able to provide assistance in this 
regard.  All address verification efforts 
should be clearly documented for the 
record.  

2.  The veteran should be contacted one 
more time to determine if he still 
desires a hearing, and the type.  If so, 
one should be scheduled for him.  The 
veteran should be informed of the 
consequences of a failure to appear for a 
scheduled hearing without showing good 
cause.  See 38 C.F.R. §§  20.702-20.704.  

3.  The veteran should also be scheduled 
for a special VA gastrointestinal 
examination that includes all indicated 
studies, including a gastrointestinal 
X-ray series to evaluate the frequency 
and severity of his ulcer manifestations.  
The claims file is to be made available 
to the examiner for review.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
veteran's representative should be 
invited to submit a VA Form 646 in 
support of the veteran's claim.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  


The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


